DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,437,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is generic compared to the conflicting patent claim; that is, while that patent includes gate electrodes, this limitation is not required by claim 16 of the application. Therefore, the conflicting patent claim falls entirely within the scope of the application claim.
17/815,033 (Instant Application)
US 11,437,371 (Patent)
16. A method, comprising: 
1. A method, comprising:
16. forming a stack of semiconductor layers on a substrate, wherein the stack of semiconductor layers comprise a first semiconductor layer on the substrate, a sacrificial semiconductor layer on the first semiconductor layer, and a second semiconductor layer on the sacrificial semiconductor layer; 
1. forming a fin structure including a fin base portion and a stacked fin portion on a substrate, wherein the stacked fin portion comprises a first semiconductor layer on the fin base portion, a second semiconductor layer above the first semiconductor layer, and a sacrificial semiconductor layer between the first and second semiconductor layers; 
16. removing a first region of the sacrificial semiconductor layer; filling the first region with a first negative capacitance (NC) dielectric structure, wherein the first NC dielectric structure comprises an NC dielectric material;
1. replacing a first region of the sacrificial semiconductor layer with a first negative capacitance (NC) dielectric structure, wherein the first NC dielectric structure comprises an NC dielectric material; 
16. removing a second region of the sacrificial semiconductor layer, wherein the second region is in contact with the first region; and filling the second region with a second NC dielectric structure, wherein the second NC dielectric structure is in contact with the first NC dielectric structure
1. replacing a second region of the sacrificial semiconductor layer with a second NC dielectric structure, wherein the second NC dielectric structure is in contact with the first NC dielectric structure; 




Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claims 1-8, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein the first and second gate dielectric layers comprise a negative capacitance (NC) dielectric material; and an NC layer between the first and second gate dielectric layers, wherein the NC layer comprises the NC dielectric material…”, in combination with the other limitations.
Re claims 9-15, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…wherein a portion of the inner spacer structure extends into the NC layer…”, in combination with the other limitations.

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816